MEMORANDUM2
Charla A. Rayburn appeals pro se the district court’s dismissal of her action al*876leging violations of the Privacy Act. We have jurisdiction pursuant to 28 U.S.C. § 1291. Upon our de novo review, we affirm the district court. See Dittman v. State of Cal., 191 F.3d 1020, 1026-27 (9th Cir.1999), cert, denied, — U.S. -, 120 S.Ct. 2717, 147 L.Ed.2d 982 (2000); Wilson v. A.H. Belo Corp., 87 F.3d 393, 396 (9th Cir.1996).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the *876courts of this circuit except as may be provided by 9 th Cir. R. 36-3.